Jfotirtl) Court of A
                                             Antonio,

                                           December 2. 2013


                                          No. 04-13-00334-CV


   Fresenius Medical Care-South Texas Kidney. I.LC as successor in interest to Bio- Medical
     Applications of San Antonio. Inc. and Bio-Medical Applications of San Antonio. Inc..
                                               Appellants


                                                   v.




                                             Raul Gonzalez,
                                                Appellee


                                   Trial Court Case No. 201 2-C1-20478


                                            ORDE \l

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will noi significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON IlRMr,FS submission on January 8. 2014. to the following panel: Chief
Justice Stone. Justice Angclini. and Justice Chapa.         All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. APP. P. 48.


       Either parly may Hie a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP. 1*. 39.8. Such a motion should be tiled within ten (10)
days from the date of this order.


       It is SO ORDERED on December 2. 2013.



                                                                   atherinc Stone. Chief Justice


       IN WITNHSS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this December 2. 2013.                                           /         xH         /
                                                                                           /   /


                                                                 KGth l-.-flottle. t'erk
                         '•■s> S